Citation Nr: 1236277	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-32 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation for asthma in excess of 60 percent from December 20, 2000, to May 19, 2004, 30 percent from May 20, 2004, to November 23, 2008, and 60 percent beginning November 24, 2008.

2.  Entitlement to an effective date prior to December 20, 2000, for the award of service connection for asthma.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1978 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for asthma and assigned a 60 percent evaluation from December 20, 2000, to May 19, 2004, and a 30 percent beginning May 20, 2004.  The Veteran timely appealed the initial evaluation and effective date assigned.

During the pendency of the appeal, in an August 2009 rating decision, the Veteran's asthma was increased to 60 percent disabling, beginning November 24, 2008.  The Board has recharacterized the claim on appeal in light of this grant of benefits.

The Board has taken jurisdiction of the claim of entitlement for TDIU on appeal in order to comport with the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increased evaluation where raised by the record.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2012; a transcript of that hearing is associated with the claims file.

The issues of entitlement to an increased evaluation for asthma and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's initial claim for service connection for asthma was received by VA on December 20, 2000.


CONCLUSION OF LAW

The criteria establishing an effective date prior to December 20, 2000, for the award of service connection for asthma have not been met.  38 U.S.C.A. §§ 5110(a), (b) (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claim for the award of service connection for asthma arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified with respect to the earlier effective date claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In the case of a claim for compensation received more than one year after service; the effective date of the award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400 (2011).

The Veteran filed his initial claim for service connection on December 20, 2000.  This was initially denied in a November 2001 rating decision, which the Veteran timely appealed to the Board.  The claim came before the Board in September 2005 and February 2006, at which time it was remanded in order to afford the Veteran a hearing before a Veterans law Judge.  A hearing was held in February 2006.  

Following that hearing, the Veteran's claim was remanded for further development in an April 2006 remand.  During the pendency of that remand, the RO awarded service connection for asthma in a July 2007 rating decision, the subject of this appeal.  In that rating decision, service connection for asthma was assigned December 20, 2000-the date of the Veteran's initial claim for benefits.

On appeal, and particularly at his August 2012 hearing, the Veteran stated that he should be awarded an effective date prior to December 20, 2000-indicating in statements but never in his hearing testimony that he should be assigned an effective date back to the date after his discharge in 1979-because of some typographical error made by the military.  He explained that he should have never been inducted into the military in the first place because he was classified as "4F."  However, because his birth date was incorrectly noted on his Selective Service Form, he was forcibly drafted into the active service.  He further stated that when they discharged him, the military mischaracterized his discharge as a "trainee" which prevented him from filing a claim as a "Veteran."  He indicated that he was not able to have this typographical error remedied until 2000 or 2001, when he filed a claim for benefits.  
 
The Veteran appears to be averring that he should be given an earlier effective date because he was prevented from filing a claim prior to December 20, 2000,  because the military mischaracterized his discharge paperwork.  He contends that he would have filed his claim when he left service if he had been able, and that the mischaracterization has deprived him of the ability to file a claim prior to December 20, 2000.  

Despite the Veteran's argument for why he should have an earlier effective date, it is clear that the evidence of record demonstrates-and the Veteran does not dispute this fact-that he filed his initial claim for benefits on December 20, 2000.  That date is the earliest assignable date allowable by law in this case.  Accordingly, the Veteran's claim for an effective date prior to December 20, 2000 for the award of service connection for asthma must be denied.  See 38 C.F.R. § 3.400; Sabonis v. Brown, 6 Vet App 426 (1994).

Even if the Board found merit with the Veteran's argument regarding mischaracterization and desired to grant him an earlier effective date, the Board is bound by the laws enacted by Congress, VA regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104(c) (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is simply without authority to grant benefits because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

An effective date prior to December 20, 2000, for the award of service connection for asthma is denied.


REMAND

Regarding the Veteran's increased evaluation claim, he indicated at his August 2012 hearing that he recently had a pulmonary function test (PFT) performed at VA in either May or June 2012.  The claims file contains no VA treatment records since August 2009.  Accordingly, it appears that there are outstanding VA treatment records which have not been associated with the claims file; therefore, a remand is necessary in order to obtain those documents.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Board observes that the Veteran's asthma had been awarded on an aggravation basis by the RO.  However, the assigned evaluations throughout the appeal appear to be reflective of his symptomatology, without any offset due to aggravation.  Thus, the claim shall be evaluated in the same manner as any increased rating appeal.

A review of the claims file also demonstrates that the Veteran's last VA examination for his asthma was in July 2008, though it appears that an increased evaluation was given to the Veteran in November 2008 on the sole basis of a PFT without the benefit of a full VA examination.  In light of this increase after the last full VA examination, the Board finds that it appears the Veteran's symptoms have objectively increased since his last VA examination; thus, on remand, he should be afforded a new VA examination to determine the current nature and severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, with regard to the Veteran's claim for TDIU, it appears that he quit his full-time teaching position in 2000 and continued to teach only part-time until 2008 due to his asthma and breathing problems.  However, it does not appear that he has submitted a VA Form 21-8940 or any other employer information regarding educational and employment history, nor does there appear to be an opinion regarding employability in the claims file.  Thus, on remand, the RO should sufficiently develop the TDIU claim for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of entitlement to TDIU.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain any relevant VA treatment records from the Sepulveda VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2009 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his asthma, which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Ask the Veteran to complete a formal application for TDIU (VA Form 21-8940), and the RO/AMC should do any other development necessary for a claim of TDIU.

5.  Schedule the Veteran for a VA respiratory examination by a physician in order to determine the current nature and severity of his asthma.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including a pulmonary function test, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examining physician must provide pulmonary function test results.  The examiner must also address the following: 

(a) Whether and how often the Veteran uses oral inhalational, bronchodilator or inhalational anti-inflammatory medication therapy (i.e., on a daily basis or less).

(b) Whether and how often the Veteran requires physician care for exacerbations.

(c) Whether and how often the Veteran requires use of oral or parenteral corticosteroids or immunosuppressive medications; and if such is used, whether or not such medications are considered "high dose."

(d) Whether and how often the Veteran has asthma attacks with episodes of respiratory failure.

The examiner should also state whether the Veteran's asthma more likely, less likely or at least as likely as not (50 percent or greater probability) precludes substantially gainful employment regardless of his age or nonservice-connected disabilities.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the claim for increased evaluation of his asthma.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


 

______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


